

116 HR 8890 IH: District of Columbia Parole and Supervised Release Act
U.S. House of Representatives
2020-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8890IN THE HOUSE OF REPRESENTATIVESDecember 7, 2020Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo transfer from the United States Parole Commission to the District of Columbia the authority to grant, deny, and revoke parole and impose conditions on an order of parole, and the authority to modify, revoke, and terminate a term of supervised release and impose conditions on an order of supervised release, in the case of individuals who are imprisoned felons eligible for parole, reparole, or supervised release under the laws of the District of Columbia, and for other purposes.1.Short titleThis Act may be cited as the District of Columbia Parole and Supervised Release Act.2.Authority of District of Columbia over parole and supervised release under District of Columbia laws(a)Authority describedEffective November 1, 2022—(1)the District of Columbia shall have the authority—(A)to grant, deny, and revoke parole, and impose conditions on an order of parole, in the case of any individual who is an imprisoned felon who is eligible for parole or reparole, and in the case of any individual who is on parole or reparole, under the laws of the District of Columbia;(B)to set conditions on, revoke, and terminate a term of supervised release imposed on any individual who is subject to supervised release under the laws of the District of Columbia; and(C)to exercise any other jurisdiction or authority the United States Parole Commission had prior to such date over individuals described in subparagraphs (A) or (B) (whether such individuals are sentenced before, on, or after such date), as provided under subchapter 3 of subtitle C of title XI of the National Capital Revitalization and Self-Government Improvement Act of 1997 (sec. 24–131 et seq., D.C. Official Code); and(2)the District of Columbia shall have the authority to enact legislation, promulgate regulations and guidelines, and take other actions to carry out paragraph (1).(b)Termination of authority of United States Parole Commission(1)ParoleSection 11231(a) of the National Capital Revitalization and Self-Government Improvement Act of 1997 (sec. 24–131(a), D.C. Official Code) is amended by adding at the end the following new paragraph:(4)TerminationThe jurisdiction and authority of the United States Parole Commission under this section shall terminate on November 1, 2022..(2)Rulemaking and legislative responsibilitySection 11231(c) of such Act (sec. 24–131(c), D.C. Official Code) is amended by adding at the end the following new sentence: This subsection shall terminate on November 1, 2022..(c)Conforming amendments relating to authority of Court Services and Offender Supervision Agency(1)Powers and duties of DirectorSection 11233(b)(2)(B) of such Act (sec. 24–133(b)(2)(B), D.C. Official Code) is amended by striking and the Chairman of the United States Parole Commission and inserting and the District of Columbia. (2)Supervision of released offendersSection 11233(c)(2) of such Act (sec. 24–133(c)(2), D.C. Official Code) is amended to read as follows:(2)Supervision of released offendersThe Agency shall supervise any offender who is released from imprisonment for any term of supervised release imposed by the Superior Court of the District of Columbia. Such offender shall be subject to the authority of the District of Columbia..(3)Supervision of paroleesSection 11233(c)(4) of such Act (sec. 24–133(c)(4), D.C. Official Code) is amended to read as follows:(4)Supervision of paroleesThe Agency shall supervise all individuals on parole pursuant to the laws of the District of Columbia. The Agency shall carry out the conditions of release imposed by the District of Columbia and shall make such reports to the District of Columbia with respect to an individual on parole supervision as the District of Columbia may require..(4)Effective dateThe amendments made by this subsection shall take effect November 1, 2022, and shall apply to individuals who are subject to supervised release or parole under the laws of the District of Columbia before, on, or after such date.(d)Continuation of Federal benefits for former employees of Parole Commission(1)ContinuationAny individual who is an employee of the United States Parole Commission as of October 31, 2022, and who, on or after such date, is an employee of the office of the District of Columbia which exercises the authority described in paragraph (1) of subsection (a), shall continue to be treated as an employee of the Federal Government for purposes of receiving benefits under any chapter of subpart G of part III of title 5, United States Code.(2)Responsibility for employer contributionBeginning on November 1, 2022, the District of Columbia shall be treated as the employing agency with respect to the benefits described in paragraph (1) which are provided to an individual who, for purposes of receiving such benefits, is continued to be treated as an employee of the Federal Government under such paragraph.